Citation Nr: 0428728	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a left hip disorder.

Entitlement to an increased rating for a scar of the left 
upper eyelid, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the veteran's wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  That decision denied service connection for a left hip 
disorder and continued a noncompensable rating for the 
veteran's service connected scar of the left upper eyelid.  
The Board remanded these claims in an April 2001 decision.  
An April 2004 rating decision granted an increased rating of 
10 percent for a scar of the left upper eyelid.  As this is 
not the maximum benefit available, this issue remains on 
appeal.

The veteran also perfected his appeal with regard to whether 
new and material evidence had been presented to reopen a 
claim for service connection for migraine headaches and 
entitlement to nonservice connected pension.  The April 2001 
Board decision found that new and material evidence had been 
presented to reopen a claim for service connection for 
headaches and remanded that claim.  In addition, the claim 
for entitlement to nonservice connected pension was remanded.  
An April 2004 rating decision granted service connection for 
a migraine headache disorder and granted entitlement to 
nonservice connected pension.  Accordingly, these issues are 
no longer before the Board.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in January 
2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record shows there is a reasonable basis 
for relating the veteran's left hip disorder to service.

3.  The veteran's scar of the left upper eyelid is painful 
and tender.

4.  The veteran's scar of the left upper eyelid is neither 
severely disfiguring, nor is it productive of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  A left hip disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A scar of the left upper eyelid is not more than 10 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 and 7804 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letters from the RO dated in 
May 2001 and August 2003, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection for a left hip disorder and 
entitlement to an increased rating for his scar of the left 
upper eyelid.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in May 1998, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters in May 2001 and 
August 2003 and was given an ample opportunity to respond.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in January 2001.  He was afforded a VA 
examination, and the examination report includes an opinion 
regarding the cause of his left hip disability and an 
evaluation of the disability associated with his scar.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for a Left Hip Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a left hip disorder.  A 
September 1979 service medical record indicates that the 
veteran was involved in a motorcycle accident, although no 
complaints associated with his left hip were reported at that 
time.  The September 1979 service medical records reflect 
treatment for a laceration above the left eye.

VA treatment notes from August 1997 through January 1998 
reflected continued treatment for complaints associated with 
the veteran's left hip.  No comments regarding the etiology 
of his left hip disorder are noted.

An October 1998 private MRI report noted a diagnosis of 
moderate osteonecrosis of the left hip.  A November 1998 
private treatment note indicated that the veteran complained 
of left hip pain.  The private physician noted that the 
veteran's history was significant for a motorcycle accident 
in 1979.  The diagnosis was osteonecrosis to the left hip.  
No comments regarding the etiology of the veteran's diagnosis 
were made in either the October 1998 report or the November 
1998 note.

April and July 1999 private treatment notes indicated that 
the veteran was seen for a musculoskeletal evaluation.  The 
veteran reported an accident approximately twenty years 
prior.  He stated that he had some initial pains, but thought 
he had recovered completely.  The diagnosis was aseptic 
necrosis of the left femoral head.

A January 2000 letter from the veteran's private physician, 
W.M., stated that the veteran had been diagnosed with left 
hip osteonecrosis.  He stated that it was his "medical 
opinion [that the veteran's] hip injury is from the 
motorcycle accident in 1979."  Private treatment notes from 
W.M. reflect treatment for left hip necrosis from December 
1998 through May 2001.

Several January 2001 statements, from friends of the veteran, 
were submitted noting that they had known the veteran at 
least twenty-five years and in that time he had not been 
involved in any accidents other than the 1979 motorcycle 
accident.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in January 
2001.  The veteran testified that he injured his hip in a 
motorcycle accident in 1979.  He stated that he was treated 
at the time of the accident, but did not know if he was 
diagnosed with a hip condition at that time.  The veteran 
stated that his initial complaints were associated with his 
left knee.  He reported that a doctor later told him that the 
pain in his knee was associated with a nerve problem in his 
hip.  The veteran's wife testified that she had been married 
to the veteran for twenty-five years.  She stated his 
complaints associated with his left hip began after his 
motorcycle accident.  She indicated that her husband had not 
been in any other type of accident, nor had he injured his 
hip since service.

A May 2001 VA treatment note indicated that the veteran was 
being treated for pain associated with aseptic necrosis of 
the left hip.  The only trauma noted was an accident, which 
occurred over twenty years prior.  The veteran reported that 
his hip had been bruised in the accident and he had limped 
for several months, but that no x-rays were taken of his hip 
at the time of the accident and no follow up was done on his 
hip.  An August 2001 VA treatment note reported a diagnosis 
of aseptic left hip necrosis, probably traumatic.  The VA 
physician noted that the only traumatic event in the 
veteran's history was a motorcycle accident.

A May 2001 letter from the veteran's private physician, W.M., 
stated that based on the veteran's history, examinations, and 
a review of the veteran's medical records he had diagnosed 
the veteran with a left hip disorder that was related to the 
veteran's 1979 motorcycle accident.

An October 2002 VA general medical examination report noted 
that the veteran's claims folder had been reviewed.  The 
veteran reported experiencing left hip pain as a result of 
his 1979 motorcycle accident.  The examiner diagnosed the 
veteran with aseptic necrosis of the left femoral head with 
marked post-traumatic arthritis of the left hip.  He stated 
that service medical records did not reflect any treatment 
associated with the left hip at the time of his accident and 
his current left hip disorder was "not related to the 
military."  There were no other comments regarding the 
etiology of the veteran's left hip disorder.

A September 2003 letter from the veteran's private physician, 
W.M., stated that it was his medical opinion that the 
motorcycle accident in September 1979 caused the 
osteonecrosis of the left hip.  He stated that:

[o]steonecrosis is a delayed manifestation of 
a left hip injury, an injury that was 
overlooked at the time of the accident.  
Initial x-rays, if taken in 1979 would have 
been normal.  Osteonecrosis due to nutrient 
artery damage is a slow process, usually 
taking years to develop.  This veteran has no 
other reasonable explanation for this hip 
osteonecrosis.  Naturally, with an associated 
head injury, in an emergent setting, his hip 
injury was overlooked.  The head injury was 
prioritized and treated appropriately.  The 
veteran was rendered unconscious, suffered a 
concussion, and was an unreliable historian 
at the time of the accident.  The veteran has 
no history of infection in his hip.

An April 2004 rating decision granted service 
connection for a migraine headache disorder, which was 
found to be secondary to head trauma related to the 
veteran's 1979 motorcycle accident.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In reviewing the evidence of record, the Board finds that the 
evidence is at least in equipoise regarding the veteran's 
claim for service connection for a left hip disorder.  
Service medical records reflect that the veteran was in a 
motorcycle accident in September 1979.  Such records do not 
reflect treatment for a left hip disorder at that time, 
although they do reflect treatment for a laceration above the 
left eye.  In this regard, the Board notes that the veteran 
stated that, although his complaints began at that time, he 
did not recall being diagnosed with a left hip disorder 
during service.

Treatment records developed subsequent to service reflect 
treatment for osteonecrosis of the left hip.  The October 
2002 VA examiner, after reviewing the veteran's claims file, 
stated that the veteran's left hip disorder was "not related 
to the military."  However, the veteran's private physician, 
W.M., has on several occasions, in January 2000, May 2001 and 
September 2003, stated that it was his opinion that the 
veteran's left hip disorder is associated with the veteran's 
1979 motorcycle accident.  His May 2001 letter stated that he 
had based his opinion on the veteran's history, his 
examinations of the veteran, and a review of the veteran's 
medical records.  In his September 2003 letter, W.M. offered 
a detailed rationale for his opinion relating the veteran's 
current left hip disorder to the 1979 motorcycle accident.  
His reasoning included what the Board finds to be sound 
rationale explaining a basis as to why treatment for hip 
related difficulties at the time of the inservice accident 
may not have been rendered and/or documented.  His knowledge 
of the head injury sustained at the time of the accident 
reflects a familiarity with clinical history pertinent to the 
appeal.  Based on a review of these nexus opinions, the Board 
can find no basis for a finding that one opinion is more 
probative than the other.  Accordingly, as the evidence is at 
least in equipoise, and resolving all doubt in favor of the 
veteran, service connection for a left hip disorder is 
granted.

III.  Increased Rating for a Scar of the Left Upper Eyelid

Factual Background

Service medical records reflect that the veteran suffered a 
laceration to the left upper eyelid in a motorcycle accident 
in September 1979.  An August 1981 rating decision granted 
service connection for a scar of the left upper eyelid and 
assigned an initial noncompensable rating.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in January 2001.  He stated that the 
scar over his left eye causes his eye to droop.  He reported 
that the scar was tender.  He testified that the scar did not 
cause any vision problems.

An October 2002 VA examination report noted that the examiner 
reviewed the veteran's claims file.  The veteran reported 
that the scar over his left eye was always tender to touch.  
On examination, there was a small scar over the left eyebrow, 
which was slightly tender to touch.  The examiner stated that 
the scar was not disfiguring.

An April 2004 rating decision granted an increased rating of 
10 percent, effective January 26, 1998.  The evaluation was 
granted because of "pain on palpation and tenderness."


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of this appeal, 
changes were made in July 2002 to the Schedule of Rating 
Disabilities for skin conditions as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code Series 7800.  These criteria became 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Where the law or regulations changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7800, slight disfiguring scars on 
the head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling. The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Under Diagnostic Code 7804 superficial scar that is tender 
and painful on objective demonstration is rated 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
10 percent is the maximum disability rating available under 
this Diagnostic Code.

Under the criteria revised as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 for disfigurement of the head, 
face, or neck provides a 10 percent evaluation for one 
characteristic of disfigurement.  A 30 percent evaluation is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  An 80 percent evaluation is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

Under the revised Diagnostic Code 7804 a scar which is 
manifested as superficial and painful on examination will be 
assigned a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  10 percent is the maximum 
rating available under this Diagnostic Code.

Analysis

The October 2002 VA examiner noted a small scar over the 
veteran's left eyebrow, which was tender to touch.  The 
examiner specifically stated that the veteran's scar was not 
disfiguring.  The Board notes that the veteran is currently 
rated under Diagnostic Code 7800.  Under the old criteria, a 
compensable rating was warranted under Diagnostic Code 7800 
where a scar of the head face or neck was found to be 
moderately disfiguring.  Under the new criteria, a 
compensable rating is warranted under Diagnostic Code 7800 
when a scar of the head, face of neck is noted to have at 
least one of the eight characteristics of disfigurement 
listed in the Diagnostic Code.  As noted above, the October 
2002 VA examination report specifically documents that the 
veteran's scar is not disfiguring.  A 10 percent rating was 
granted in the April 2004 rating decision based on "pain on 
palpation and tenderness."  This would be consistent with a 
10 percent rating under either the old or the new criteria 
for Diagnostic Code 7804, which is noted to be the maximum 
rating available under this diagnostic code.  Therefore, a 
rating in excess of 10 percent is not warranted at this time.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's scar of the left upper eyelid 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would make a remand for an 
extraschedular evaluation necessary at this time.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for a left hip disorder is 
granted.

Entitlement to an increased rating for a scar of the left 
upper eyelid, currently evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



